                                                                      Case 2:18-cv-03204-R-AGR Document 15-1 Filed 01/09/19 Page 1 of 2 Page ID #:78



                                                                           1   SPERTUS, LANDES & UMHOFER, LLP
                                                                               Matthew Donald Umhofer (State Bar No. 206607)
                                                                           2   matthew@spertuslaw.com
                                                                               Dolly K. Hansen (State Bar No. 254826)
                                                                           3   dolly@spertuslaw.com
                                                                               1990 S. Bundy Drive, Suite 705
                                                                           4   Los Angeles, California 90025
                                                                               Tel.: (310) 826-4700
                                                                           5   Fax: (310) 826-4711
                                                                           6   Attorneys for Plaintiff Alexandria Brittany Sheets
                                                                           7

                                                                           8
                                                                                                    UNITED STATES DISTRICT COURT
                                                                           9
                                                                                                   CENTRAL DISTRICT OF CALIFORNIA
                                                                          10
                                                                                                            WESTERN DIVISION
                         TELEPHONE 310-826-4700; FACSIMILE 310-826-4711




                                                                          11
Spertus, Landes & Umhofer, LLP
                                 1990 SOUTH BUNDY DR., SUITE 705




                                                                          12    BRITTANY ALEXANDRIA SHEETS,                  CASE NO. CV 18−03204−R−AGR
                                     LOS ANGELES. CA, 90025




                                                                          13    an individual, aka Mars Argo;
                                                                                                                            [PROPOSED] ORDER ON
                                                                          14                                                STIPULATION OF DISMISSAL
                                                                                                          Plaintiff,
                                                                          15

                                                                          16                 vs.
                                                                          17
                                                                                COREY MICHAEL MIXTER, an
                                                                          18    individual, aka Titanic Sinclair;
                                                                          19    TITANIC SINCLAIR
                                                                                PRODUCTIONS, INC., a California
                                                                          20
                                                                                corporation; MORIAH ROSE
                                                                          21    PEREIRA, an individual, aka Poppy,
                                                                                aka ThatPoppy, aka I am Poppy; AND
                                                                          22
                                                                                I AM POPPY, INC.
                                                                          23

                                                                          24                        Defendants.
                                                                          25

                                                                          26

                                                                          27

                                                                          28


                                                                                        [PROPOSED] ORDER ON STIPULATION OF DISMISSAL
                                                                      Case 2:18-cv-03204-R-AGR Document 15-1 Filed 01/09/19 Page 2 of 2 Page ID #:79



                                                                           1         Based on the joint stipulation of the parties, and good cause appearing, IT
                                                                           2   IS HEREBY ORDERED that this entire action, including all claims asserted in
                                                                           3   the Complaint filed by Plaintiff Brittany Alexandria Sheets on April 17, 2018,
                                                                           4   against Defendants Corey Michael Mixter, an individual, aka Titanic Sinclair;
                                                                           5   Titanic Sinclair Productions, Inc., a California Corporation; Moriah Rose Pereira,
                                                                           6   an individual, aka Poppy, aka ThatPoppy, aka I am Poppy; and I am Poppy, Inc.,
                                                                           7   a California corporation, is dismissed with prejudice.
                                                                           8

                                                                           9   IT IS SO ORDERED.
                                                                          10
                         TELEPHONE 310-826-4700; FACSIMILE 310-826-4711




                                                                          11
Spertus, Landes & Umhofer, LLP
                                 1990 SOUTH BUNDY DR., SUITE 705




                                                                          12   Dated: January __, 2019
                                     LOS ANGELES. CA, 90025




                                                                          13
                                                                                                                      Honorable Manuel L. Real
                                                                                                                      United States District Judge
                                                                          14

                                                                          15

                                                                          16

                                                                          17

                                                                          18

                                                                          19

                                                                          20

                                                                          21

                                                                          22

                                                                          23

                                                                          24

                                                                          25

                                                                          26

                                                                          27

                                                                          28
                                                                                                                        2
                                                                                        [PROPOSED] ORDER ON STIPULATION OF DISMISSAL
